DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicants’ response to the restriction requirement filed on November 29, 2021, has been received and entered.  Claims 1-25 are pending. 

Election/Restrictions
	Applicants’ election with traverse of Group I, claims 1-20 drawn to a composition comprising at least 75 mg/mL of solubilized otherwise poorly soluble drug in an aqueous environment further comprising a combination of 3 or more acid in the reply filed on November 29, 2021 is acknowledged.  Applicant traverses the election requirement arguing that because no prior art cited has shown the claims do not have unity of invention by not involving the same or corresponding special technical features. 
	Applicants’ argument has been fully considered, but not found persuasive.  Kim discloses the instantly claimed composition of an aqueous phase comprising an anesthetic and a combination of 3 acids wherein the anesthetic was bupivacaine (Page 10 Example 1).  With respect to the instant claim language of at least 75 mg/ml of the poorly solubilized drug this was determined to be an intermediate as the claim recites that the composition further comprises a combination of 3 or more acids and therefore, the claim does not disclose or limit the final concentration of the drug as no specific amount 
	Applicant’s election of the following species a three or more acids with traverse in the reply filed on November 29, 2021 is acknowledged.  Upon further consideration, the election of species requirement is withdrawn
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 1-20 are under consideration.
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of  the United States Provisional Patent Application Serial No. 62/504,546 filed on May 11, 2017 and PCT al Patent Application Serial No. IL2018/050511 filed on May 10, 2018.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  


	Additionally, the term “poorly” is a relative term and there is no measure in the claims or the specification as filed to determine when a drug is considered “poorly” soluble which renders the claim indefinite. The term “poorly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim 1, recites “further comprising a combination of 3 or more acids”.  This is vague an indefinite as it cannot be determined if the at least 75 mg/ml of the drug in an aqueous environment is measured before or after the combination of acids are added.  The specification as filed is also unclear as to this point as it recites “the mixture was treated with additional sulfuric acid until a clear solution was obtained” in para [0122] however, the amount of the additional sulfuric acid was not disclosed.  Therefore, the final concentration cannot be determined.  Accordingly, in the interest of compact prosecution, the at least 75 mg/ml shall be interpreted as an intermediate wherein to the aqueous solution comprising at least 75 mg/ml of drug the combinations of acids will be added.  




	The Examiner suggests applicant removed the phase “poorly soluble drug”   and insert the name of the drugs as found in claim 8, and clarify if the final concentration of the drug in the composition that includes the acid combination is 75 mg/ml or more and point out where in the specification as filed it provides support for the final concentration of the drug in the composition being 75mg or greater.

Claims 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites a volume not to exceed 5 to 10 ml, which is vague and indefinite.  For example does this mean that it is not to exceed 5, in which case the range from above 5 to 10 is not proper.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1, 5-9, 12, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Patent No.: 6,045,824; Date of Patent Apr. 4, 2000).

	The claims recite a composition comprising at least 75 mg/mL of solubilized otherwise poorly soluble drug in an aqueous environment further comprising a combination of 3 or more acids.

	Regarding claims 1, 7, 8, and 9, Kim discloses an aqueous phase comprising an anesthetic and a combination of 3 acids wherein the anesthetic was bupivacaine (column 7 lines 6-10 and Table 1).  With respect to the instant claim language of at least 75 mg/ml of the poorly solubilized drug this was determined to be an intermediate as the claim recites that the composition further comprises a combination of 3 or more acids and therefore, the claim does not disclose or limit the final concentration of the drug as no specific amount of acid was required.  The claim is directed towards the composition and not the intermediate.  Accordingly, Kim anticipates the final composition as claimed.


Regarding claim 12, Kim discloses wherein the pH of the composition is 5 (column 7 lines 39-50).

Regarding claim 14, Kim discloses wherein the bupivacaine precipitate was solubilized with an equal molar amount of acid (column 7 lines 1-5 and 69-40)

Regarding claim 15, Kim discloses wherein the acid combination includes a weak acid and a strong acid (column 7 lines 5-10). 

Regarding claim 16, as Kim discloses the instantly claimed drug of bupivacaine and the instantly claimed weak acid of phosphoric acid (column 7 lines 5-10), it would be expected that the pKa value of the acid being at least 2 less than the drug.

Regarding claim 17, as Kim discloses the instantly claimed drug of bupivacaine and the instantly claimed strong acid of hydrochloric acid and weak acid of phosphoric acid (column 7 lines 5-10), it would be expected that the pKa value of strong acid being at least 2 less than the weak acid.


Regarding claim 18, Kim discloses wherein the strong acid is hydrochloric acid (column 7 lines 5-10).

Regarding claim 19, Kim discloses wherein the composition making up MLV was isolated, accordingly they are preservative free, excipient free, or a combination thereof (column 7 lines 30-35). 

Regarding claim 20, Kim discloses a final volume of 1ml (column 10 lines 1-5).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim 1-9, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent No.: 6,045,824; Date of Patent Apr. 4, 2000).

	Regarding claims 1-3, 7, 8, and 9, Kim discloses an aqueous phase comprising an anesthetic and a combination of 3 acids wherein the anesthetic was bupivacaine (column 7 lines 6-10 and Table 1) and wherein the acids comprise .sulfuric acid, phosphoric acid, and hydrochloric acid (claim 21 and claim 2). With respect to the instant claim language of at least 75 mg/ml of the poorly solubilized drug this was determined to be an intermediate as the claim recites that the composition further comprises a combination of 3 or more acids, and therefore, the claim does not disclose or limit the final concentration of the drug as no specific amount of acid was required.  The claim is directed towards the 

Regarding claims 4-5, Kim discloses the addition of a fourth acid (Table 1).

Regarding claim 6, Kim discloses wherein the drug is in free base form (column 7 lines 1-5 and column 3 line 17-20)

Regarding claim 12, Kim discloses wherein the pH of the composition is 5 (column 7 lines 39-50).

Regarding claim 14, Kim discloses wherein the bupivacaine precipitate was solubilized with an equal molar amount of acid (column 7 lines 1-5 and 69-40)

Regarding claim 15, Kim discloses wherein the acid combination includes a weak acid and a strong acid (column 7 lines 5-10). 

Regarding claim 16, as Kim discloses the instantly claimed drug of bupivacaine and the instantly claimed weak acid of phosphoric acid (column 7 lines 5-10), it would be expected that the pKa value of the acid being at least 2 less than the drug.

Regarding claim 17, as Kim discloses the instantly claimed drug of bupivacaine and the instantly claimed strong acid of hydrochloric acid and weak acid of phosphoric acid 
Regarding claim 18, Kim discloses wherein the strong acid is hydrochloric acid (column 7 lines 5-10).

Regarding claim 19, Kim discloses wherein the composition making up MLV was isolated, accordingly they are preservative free, excipient free, or a combination thereof (column 7 lines 30-35). 

Regarding claim 20, Kim discloses a final volume of 1ml (column 10 lines 1-5).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine an anesthetic and a combination of 3 acids wherein the anesthetic was bupivacaine (column 7 lines 6-10 and Table 1) and wherein the acids comprise .sulfuric acid, phosphoric acid, and hydrochloric acid (claim 21 and claim 2) in an aqueous phase as disclosed by Kim, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Kim had already disclosed an anesthetic and a combination of 3 acids wherein the anesthetic was bupivacaine (column 7 lines 6-10 and Table 1) and wherein the acids comprise .sulfuric acid, phosphoric acid, and hydrochloric acid (claim 21 and claim 2) in an aqueous phase as part of a sustained release 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.

Conclusion
No claims are allowed.
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617